372 U.S. 226 (1963)
BOARD OF COUNTY COMMISSIONERS OF JEFFERSON COUNTY, COLORADO, ET AL.
v.
CITY AND COUNTY OF DENVER, COLORADO, ET AL.
No. 635.
Supreme Court of United States.
Decided February 18, 1963.
APPEAL FROM THE SUPREME COURT OF COLORADO.
Charles Ginsberg for appellants.
Robert S. Wham, Richard P. Matsch, Charles S. Rhyne, Brice W. Rhyne and Alfred J. Tighe, Jr. for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE WHITE took no part in the consideration or decision of this case.